Citation Nr: 1209324	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-13 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for a low back disorder (back disability).

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Madonna Richardson, Agent


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating determination of he Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.  

In an October 2011 statement in support of claim, the Veteran, through his representative, requested that the issues of service connection for peripheral neuropathy of the upper and lower extremities and erectile dysfunction be withdrawn.  The Board will address these issues in the below decision.  The Veteran further asked that the claims of service connection for diabetes, retinopathy, and glaucoma also be withdrawn at that time.  The Board notes that these issues were the subject of an October 2010 rating determination and had not been perfected for appeal and were not before the Board.  As such, the Board will not address these issues at this point in time.  

In February 2012, the Veteran failed to attend his hearing before the Board.


FINDINGS OF FACT

1.  In an October 2011 statement in support of claim, the Veteran, through his representative, requested that the issues of service connection for peripheral neuropathy of the upper and lower extremities and erectile dysfunction be withdrawn.

2.  Any current hypertension is not of service origin.

3.  Any current low back disorder is not of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as it relates to the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and erectile dysfunction, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011). 

2.  Hypertension was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A low back disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  The Veteran, through his representative, withdrew his appeal as to the issues of service connection for peripheral neuropathy of the upper and lower extremities and erectile dysfunction in an October 2011 statement in support of claim.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to these issues.



Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as hypertension and arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

As to hypertension and a low back disorder, the Board notes that when considering in-service incurrence, the available service treatment records fail to demonstrate any complaints or treatment referable to high blood pressure/hypertension or a low back disorder.  There is also no evidence of findings of, or treatment for, hypertension or a low back disorder in close proximity to service.  The objective medical evidence also does not reveal that the Veteran sought treatment for high blood pressure/hypertension or a low back disorder until many decades after service.  

Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470. 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms of hypertension or a low back disorder.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Also of note is the fact that the Veteran did not raise a claim of service connection for hypertension or a low back disorder until 2007, over 36 years following service.  If he had been experiencing continuous symptoms, as he contends, it is reasonable to expect that he would have filed a claim much sooner.  For the above reasons, continuity has not here been established.

Importantly, this is not a situation in which the Veteran did not know how to file a claim with the VA.  In 1970, he filed a claim with the VA for his injuries in service, and failed to note these problems.  His statement to the VA was detailed.  In fact, in a VA examination in March 1971, he made no reference to these problems, and on examination these problems were not indicated, providing highly probative evidence against these claims.

As it relates to the statements from the Veteran asserting a nexus between any claimed hypertension and a low back disorder and active duty service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  For example, he does not have the ability to diagnoses himself with hypertension, no matter what his symptoms may be. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The claims folder contains no competent evidence of a nexus between any claimed hypertension or a low back disorder and the Veteran's period of service.  The Veteran has been informed of the necessity to submit such evidence but has not done so.  There is also simply nothing in the record that indicates a connection between these disabilities and the Veteran's already service connected problems.   

In sum, the preponderance of the evidence weighs against a finding that any claimed hypertension or low back disorder developed in service or within the one year following service or is due to any event or injury in service.  As the preponderance of the evidence is against the claims of service connection for a low back disorder or hypertension, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to all issues, the Veteran's status has been substantiated.  The Board notes that in June 2006, November 2006, and March 2007 letters, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claims, the Veteran was also informed of these elements in the April 2010 letter. 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all available pertinent service and post service treatment records have been requested and that all available records have been obtained.  

As it relates to the necessity for examinations with regard to the service connection claims, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Examinations are not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent evidence that the Veteran's currently claimed disorders are related to service and there is other sufficient medical evidence of record to make a decision.  Moreover, the Veteran was previously informed in the VCAA letters noted above that he needed to provide medical evidence showing the disorders had existed since service.  He has not done so.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, VA medical examinations are not necessary.  Therefore, no further action is necessary to assist the claimant with the claim.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and by way of testimony if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

The appeal, as to the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and erectile dysfunction, is dismissed.

Service connection for hypertension is denied.  

Service connection for a low back disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


